MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any
                                                                       Mar 22 2019, 10:19 am
court except for the purpose of establishing
the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Amanda Williams,                                         March 22, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2600
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Amy M. Jones,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G08-1707-CM-26116



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2600 | March 22, 2019                  Page 1 of 7
                                             Case Summary
[1]   Amanda Williams appeals her conviction for class A misdemeanor operating a

      vehicle while intoxicated endangering a person. She asserts that the State

      presented insufficient evidence to support her conviction. Finding the evidence

      sufficient, we affirm.


                                 Facts and Procedural History
[2]   A little before 10:00 p.m. on July 15, 2017, Scott Drum and his girlfriend were

      traveling westbound on Brookville Road when they stopped at a red light at the

      intersection of Brookville and Post Roads. While stopped, they observed a

      light-colored SUV that was traveling on Post Road run the red light and

      continue westbound on Brookville Road. Drum and his girlfriend followed the

      SUV. Drum’s girlfriend called 911 after the SUV “swerved really bad into the

      southbound lane” and nearly hit an oncoming car. Tr. Vol. 2 at 12. Traffic

      eventually was stopped by a train that was crossing at Emerson Avenue. After

      the train passed, the SUV “didn’t move and the cars were beeping and honking

      … [because] [n]obody could get around [the SUV].” Id.


[3]   Indianapolis Metropolitan Police Department Officer Daniel Majors was

      dispatched to the scene of “a possible intoxicated driver that was sitting at 300

      South Emerson … that was obstructing traffic.” Id. at 15. Officer Majors

      observed the driver, later identified as Williams, “passed out” in the driver’s

      seat of the SUV with the engine running and the transmission in drive. Id. at

      16. After Officer Majors and another officer used their squad cars to block the


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2600 | March 22, 2019   Page 2 of 7
      front and back of the vehicle for safety purposes, Officer Majors leaned into the

      vehicle and put the car in park. He observed an “open hard alcohol container”

      in the vehicle, and he noticed a strong odor of alcoholic beverage coming from

      Williams’s breath. Id. at 17. When Officer Majors awakened Williams, she

      appeared “[s]hocked” and “groggy.” Id. Officer Majors observed that her eyes

      were bloodshot and watery, and her speech was slurred. As Officer Majors had

      Williams exit the vehicle, he also observed that her balance was unsteady.


[4]   Officer Majors and an additional officer who had arrived at the scene, Adam

      Jones, escorted Williams to a nearby sidewalk to conduct field sobriety testing.

      Officer Jones observed that Williams’s eyes were glassy and bloodshot and that

      her pupils were constricted. He also smelled the odor of alcohol and observed

      her balance to be unsteady. Officer Jones administered the horizontal gaze

      nystagmus test and noted that Williams failed all six factors of the test and also

      seemed to “nod off” a couple times during the test. Id. at 23. Officer Jones

      decided not to administer additional tests out of concern for Williams’s safety.

      After Officer Jones read Williams her Miranda rights, Williams admitted to

      Officer Jones that she had consumed alcohol that evening and taken a

      hydrocodone pill. Officer Jones read Williams Indiana’s implied consent law

      and transported her to Eskenazi Hospital. While there, Williams consented to

      a blood draw. The blood draw was completed at 11:32 p.m. Lab results

      indicated that Williams’s blood alcohol content (“BAC”) was .078.


[5]   The State charged Williams with class A misdemeanor operating a vehicle

      while intoxicated endangering a person and class C misdemeanor operating a

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2600 | March 22, 2019   Page 3 of 7
      vehicle while intoxicated. A bench trial was held on October 3, 2018. During

      trial, in addition to the testimony of Drum, Officer Majors, and Officer Jones,

      the State offered the testimony of forensic toxicologist Dr. Sheila Arnold. Dr.

      Arnold testified that someone with a .08 BAC would show impaired judgment,

      impaired vision and auditory skills, and some impaired motor skills. She

      further stated that it was possible for someone to show those same signs of

      intoxication below a .08 BAC. Id. at 27. The trial court found Williams guilty

      as charged. The trial court merged the class C misdemeanor conviction with

      the class A misdemeanor conviction, entered judgment of conviction on the

      class A misdemeanor, and sentenced Williams to a fully suspended 365-day

      sentence.1 This appeal ensued.


                                        Discussion and Decision
[6]   Williams challenges the sufficiency of the evidence supporting her conviction.

      In reviewing a claim of insufficient evidence, “we neither reweigh evidence nor

      judge witness credibility. We consider only the evidence supporting the

      judgment and any reasonable inferences that can be drawn from such

      evidence.” Krueger v. State, 56 N.E.3d 1240, 1243 (Ind. Ct. App. 2016) (citation



      1
        At the conclusion of the bench trial, the trial judge first stated that she was entering judgment of conviction
      on both counts, but she later clarified, “Rather than judgment of conviction entered on [the class C
      misdemeanor] … that will be merged into count one.” Tr. Vol. 2 at 32. No abstract of judgment is contained
      in the record, and the trial court’s sentencing order makes no mention of the class C misdemeanor. So, we
      will presume based upon the trial judge’s statement that she properly entered judgment of conviction only on
      the class A misdemeanor. We note that, had the trial judge entered judgment of conviction on both counts,
      merger alone would not have been “a sufficient remedy” for a double jeopardy violation, and it would have
      been necessary for us to remand for the court to vacate one of the convictions. See Bass v. State, 75 N.E.3d
1100, 1103 (Ind. Ct. App. 2017). Thankfully, the trial judge apparently caught her error before entering
      judgment of conviction on both counts.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2600 | March 22, 2019                       Page 4 of 7
      omitted), trans. denied. It is “not necessary that the evidence overcome every

      reasonable hypothesis of innocence.” Lindhorst v. State, 90 N.E.3d 695, 701

      (Ind. Ct. App. 2017). We will affirm if there is “substantial evidence of

      probative value such that a reasonable trier of fact could have concluded the

      defendant was guilty beyond a reasonable doubt.” Krueger, 56 N.E.3d at 1243.


[7]   Indiana Code Section 9-30-5-2(a) provides that “[a] person who operates a

      vehicle while intoxicated commits a Class C misdemeanor.” The offense “is a

      Class A misdemeanor if the person operates a vehicle in a manner that

      endangers a person.” Ind. Code § 9-30-5-2(b). Williams does not challenge the

      State’s evidence that she operated a vehicle, or that her operating manner could

      have endangered any person.2 She challenges only the sufficiency of the

      evidence tending to show intoxication. Indiana Code Section 9-13-2-86 defines

      “intoxicated” in pertinent part as under the influence of alcohol, a controlled

      substance, a drug other than alcohol or a controlled substance, or a

      combination of substances “so that there is an impaired condition of thought

      and action and the loss of normal control of a person’s faculties.” Impairment

      can be established by evidence of the following: “(1) the consumption of a

      significant amount of alcohol; (2) impaired attention and reflexes; (3) watery or

      bloodshot eyes; (4) the odor of alcohol on the breath; (5) unsteady balance; and




      2
       “The element of endangerment can be established by evidence showing that the defendant’s condition or
      operating manner could have endangered any person, including the public, the police, or the defendant.”
      Outlaw v. State, 918 N.E.2d 379, 381 (Ind. Ct. App. 2009), adopted by 929 N.E.2d 196 (Ind. 2010).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2600 | March 22, 2019                 Page 5 of 7
      (6) slurred speech.” Outlaw v. State, 918 N.E.2d 379, 381 (Ind. Ct. App. 2009),

      adopted by 929 N.E.2d 196 (Ind. 2010).


[8]   Our review of the record reveals that the State presented ample evidence that

      Williams was impaired. Williams admitted to officers at the scene that she

      consumed both alcohol and a controlled substance prior to driving on July 15,

      2017. Drum testified about his observations of Williams’s erratic driving and

      subsequent passing out while waiting for the train to pass. Two officers testified

      at length regarding Williams’s impaired attention and reflexes, her watery

      bloodshot eyes, the odor of alcohol on her breath, her unsteady balance, and

      her slurred speech. The officers both stated that, based on their training and

      experience, they believed Williams was intoxicated.


[9]   Still, Williams asserts that, in light of her .078 BAC test result, the evidence is

      insufficient to prove intoxication beyond a reasonable doubt. First, we note

      that although Indiana Code Section 9-30-5-2 requires proof of intoxication, it

      does not require proof of any BAC. Indeed, BAC is only a measure of blood

      alcohol content, while intoxication can involve being under the influence of

      alcohol, a controlled substance, a drug other than alcohol or a controlled

      substance, or a combination of substances. See Ind. Code § 9-13-2-86. Thus, as

      noted above, proof of intoxication concentrates on proof of “an impaired

      condition of thought and action and the loss of normal control of a person’s

      faculties” and not on any test result. Id. The State presented sufficient evidence

      of impairment such that a reasonable trier of fact could have concluded beyond



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2600 | March 22, 2019   Page 6 of 7
       a reasonable doubt that Williams was intoxicated when she operated her

       vehicle. Therefore, we affirm her conviction.


[10]   Affirmed.


       Bradford, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2600 | March 22, 2019   Page 7 of 7